Citation Nr: 0814130	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  99-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for post-traumatic headaches, residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which essentially reopened and 
denied, in pertinent part, the veteran's claim of service 
connection for post-traumatic headaches, residuals of a head 
injury (characterized as residuals of a head injury).  The 
veteran disagreed with this decision in July 1998.  He 
perfected a timely appeal in March 1999 and requested a 
Travel Board hearing, which was held before the undersigned 
in November 1999.

In February 2000, the Board determined that the veteran had 
sustained a head injury in the line of duty and remanded, in 
pertinent part, the veteran's application to reopen a 
previously denied claim of service connection for post-
traumatic headaches, residuals of a head injury, to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.  In November 2001, the Board 
reopened the veteran's claim of service connection for post-
traumatic headaches, residuals of a head injury, and remanded 
this claim to the RO/AMC.

In an April 2003 rating decision, the RO granted, in 
pertinent part, the veteran's claim of service connection for 
post-traumatic headaches, residuals of a head injury, 
assigning a zero percent rating effective October 8, 1997.  
The veteran disagreed with this decision later that same 
month, seeking an initial compensable rating for his service-
connected post-traumatic headaches.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2003, the Board remanded, in pertinent part, the 
veteran's claim for an initial compensable rating for post-
traumatic headaches to the RO/AMC.

In a November 2005 rating decision, the RO assigned a higher 
initial 10 percent rating to the veteran's service-connected 
post-traumatic headaches, residuals of a head injury, 
effective October 8, 1997.

In May 2006, the Board remanded, in pertinent part, the 
veteran's claim for an initial rating greater than 10 percent 
for post-traumatic headaches, residuals of a head injury, to 
the RO/AMC.

The Board observes that, in April 2003, the veteran filed an 
application to reopen a previously denied claim of service 
connection for a back disability.  In a Deferred Rating 
Decision dated in November 2005, it was noted that no action 
had been taken on this claim.  The Board subsequently 
referred this claim back to the RO for appropriate action in 
the May 2006 remand.  Unfortunately, to date, the RO has 
taken no action on this claim.  Thus, the Board again refers 
the veteran's application to reopen a previously denied claim 
of service connection for a back disability to the RO for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is receiving the maximum disability rating 
for his post-traumatic headaches.

3.  The medical evidence shows that the veteran's complained 
of migraines are a different headache disorder than his post-
traumatic headaches and does not contain a diagnosis of 
multi-infarct dementia associated with brain trauma.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation 
greater than 10 percent for post-traumatic headaches, 
residuals of a head injury, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, 4.130, Diagnostic Code (DC) 9304-8045 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the appellant with VCAA notice 
in February 2001, May 2002, April 2004, and in June 2006.  
The RO also provided the appellant with notice of the Dingess 
requirements in June 2006.  Although this notice was provided 
after the June 1998 RO decision that is the subject of the 
current appeal, the Board observes that the RO could not have 
provided the veteran with pre-adjudication VCAA notice in 
this case because the June 1998 RO decision was issued prior 
to the enactment of the VCAA.  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  The 
veteran's claim was readjudicated subsequently in a 
supplemental statement of the case (SSOC) issued in November 
2007, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  As the claim for an 
initial disability evaluation greater than 10 percent for 
post-traumatic headaches, residuals of a head injury is 
denied herein, no new disability rating or effective date for 
an award of benefits will be assigned.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Thus, because the notice that was provided 
in connection with the grant of service connection was 
legally sufficient, VA's duty to notify has been satisfied.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for post-traumatic headaches, residuals 
of a head injury, originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.

Higher Initial Rating for Post-Traumatic Headaches

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

As noted in the Introduction, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, 12 Vet. 
App. at 126.

The veteran's service-connected post-traumatic headaches, 
residuals of a head injury, are currently evaluated as 
10 percent disabling by analogy to 38 C.F.R. §§ 4.124a, 
4.130, DC 9304-8045 (dementia due to head trauma-brain 
disease due to trauma).  See 38 C.F.R. §§ 4.124a, 4.130, 
DC 9304-8045 (2007). 

DC 8045 provides that purely subjective complaints such as 
headaches, recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  A higher rating for brain 
disease due to trauma under DC 9304 cannot be assigned in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  See 38 C.F.R. § 4.124a, DC 8045 (2007).

As noted, service connection was granted and a 10 percent 
disability evaluation was assigned effective October 8, 1997; 
this rating has been in effect since then.

VA clinical records show that the veteran received regular 
outpatient treatment for his headaches beginning in 2000.  
For example, on outpatient treatment in April 2000, the 
veteran complained of almost daily headaches.  He denied any 
nausea or vomiting.  Physical examination showed that his 
cranial nerves were intact.  The impression was headache, 
probable migraine.  A computerized tomography (CT) scan of 
the veteran's brain in July 2000 showed no abnormalities.

On VA examination in January 2003, the veteran complained of 
constant headaches and shooting pain beginning in the left 
occiput and moving around to the frontal area.  He reported 
sustaining a head injury during active service in 1973.  "He 
is unclear about the details."  His headaches occurred 
3 times a week and lasted all day.  They also were 
accompanied by nausea and vomiting.  Physical examination 
showed intact cranial nerves except for decreased temperature 
sense on the right side and normal motor skills.  CT scan of 
the veteran's head from 1999 was normal.  The assessment was 
post-traumatic headaches with debilitating frequency of about 
3/week.  In an addendum to this examination report, the VA 
examiner stated that a magnetic resonance imaging (MRI) scan 
of the veteran's brain was unremarkable and there were no 
hemosiderin deposits suggestive of an old contusion.

An MRI scan of the veteran's brain in February 2003 showed 
normal ventricles and no supratentorial and infratentorial 
abnormalities.

On VA outpatient treatment in October 2003, the veteran 
complained that he experienced exacerbations of his headaches 
2 to 3 times per week.  The impression was headaches, 
probable migraine.

In February 2004, the veteran complained that he experienced 
daily mild headaches and 3 "big" headaches per week.  The 
impression was unchanged.  In September 2004, the veteran 
reported that, although he still had headaches, they were 
better than before.  He experienced 8 "big" headaches per 
month that were relieved only by best rest.  He also 
experienced small headaches that were relieved by rest.  The 
impression was unchanged.

In March 2005, the veteran complained that he experienced 
5-6 headaches per month and had a constant headache all the 
time.  He reported that he had a "bad" head injury in the 
past and had a head injury in 1973 right before service 
separation.  There was no change on physical examination.  
The impression was unchanged.

In a July 2005 note, the veteran's VA treating physician 
stated that the veteran experienced continuous headaches at 
1-2 per week.  The veteran's headaches appeared cervicogenic 
in origin but with migraine features.  There was no change in 
visual acuity, no chest pain, no dyspnea on exertion, no 
gastroesophageal reflux disease (GERD), and no constipation.  

The impression of headache, probable migraine, was unchanged 
following subsequent VA outpatient treatment in July and 
October 2005 and in March 2006.

In a September 2006 note, the veteran's VA treating physician 
noted that the veteran had shown up to the VA clinic 
complaining that his physician had discontinued prescribing 
him valproic acid.  The VA examiner noted that the veteran 
had been seen last in March 2006 and had more than 10 missed 
appointments for headaches since that time.  The veteran also 
complained to this VA examiner that he had discontinued 
prescribing his trazodone.  When the VA examiner stated that 
the discontinued medications were for the veteran's mental 
health problems and had been prescribed by other doctors, the 
veteran became belligerent, threw his medication profile at 
the VA examiner, and slammed his can down on the examination 
table.  At that point, the VA examiner asked the veteran to 
leave or the police would be called.  The veteran left, 
stating that he refused to "play games."  The impressions 
included non-compliance and chronic headaches with mixed 
features.

In an October 2007 opinion, a different VA examiner stated 
that he had reviewed the veteran's claims file, including his 
service medical records.  He noted that the veteran's service 
medical records were negative for any complaints of or 
treatment for headaches.  The veteran had reported in January 
1975 that he had been assaulted with a pipe wrench during 
active service but that there was no record of this assault.  
The veteran also related a complaint of frequent headaches to 
this in-service assault.  The VA examiner stated that, 
although it was not stated specifically, the veteran's 
description of his headaches implied that they were tension 
headaches rather than migraine headaches.  The VA examiner 
also stated that, following head trauma, headaches usually 
occur immediately or soon after the trauma.  He stated 
further that, while the severity and frequency of headaches 
will change over time, the basic characteristics of a 
headache disorder remain fairly constant.  The VA examiner 
concluded that, although there were no medical records 
documenting the veteran's claimed in-service assault and head 
injury, the veteran's January 1975 report suggests that a 
headache disorder may have existed at that time.  The VA 
examiner also concluded that the veteran's reported headaches 
could be related to the undocumented in-service head injury.  
"Given the veteran's history of substance abuse, he also was 
at a significant risk for other head injuries that could be 
responsible for a headache disorder."  Based on the change 
in the basic character of the headaches described in 1975 and 
the veteran's current headache complaints, the VA examiner 
determined that the veteran had a different headache disorder 
that was not related to active service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation greater 
than 10 percent for post-traumatic headaches, residuals of a 
head injury.  The medical evidence does not establish that, 
at any time during the appeal period, the veteran had multi-
infarct dementia associated with brain trauma such that a 
higher evaluation than 10 percent is warranted.  See 
38 C.F.R. § 4.124a, DC 8045 (2007).  Instead, the medical 
evidence shows continuing post-service treatment for 
headaches which the veteran incurred as a result of a line-
of-duty accident where he sustained a head injury.  Repeated 
CT scans of the veteran's brain were unremarkable.  The 
veteran's VA treating physician also noted in September 2006 
that the veteran's chronic headaches had mixed features.  A 
different VA examiner specifically concluded in October 2007 
that the veteran's in-service headache disorder could be 
related to his undocumented in-service head injury.  This 
examiner also concluded, however, that, because the character 
of the veteran's current headaches differed from his in-
service headaches, his current headache disorder was not 
related to active service.

Finally, the initial 10 percent evaluation currently assigned 
for post-traumatic headaches, residuals of a head injury, 
appropriately compensates the veteran for the level of 
disability that he has experienced since he filed his service 
connection claim; accordingly, further consideration of 
staged ratings is not warranted.


ORDER

Entitlement to an initial disability evaluation greater than 
10 percent for post-traumatic headaches, residuals of a head 
injury, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


